DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments filed 4/20/22 have been entered and considered.  Claims 16-20 are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
2.	Regarding claims 1 and 13, applicant added the limitation wherein the epitaxial SiGe cladding layer has a thickness between 0.25 and 1.33 times the thickness of the Si finFET body.  However, examiner does not see support in the specification for this limitation nor understand how applicant used the multiplicative inverse to get the ratio as in their specification in paragraph 0047. No weight has been giving to the newly admitted limitation as stated above.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.	Regarding claims 1 and 13, “wherein the epitaxial SiGe cladding layer has a thickness between 0.25 and 1.33 times the thickness of the Si finFET body”, examiner is not sure what how the thickness of the cladding layer has been calculated.  Appropriate correction is required.
4.	Regarding claim 4, “wherein the Si finFET body is a body of silicon and the epitaxial SiGe cladding layer is a layer of germanium”, wouldn’t the Si finFET body be silicon since it’s already called silicon?  Also, if the epitaxial SiGe cladding layer is germanium, isn’t germanium already apart of the SiGe cladding layer?  Does the SiGe cladding layer no longer have silicon?  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giles et al (US 2017/0200744 A1) in view of Rakshit et al (US 2009/0152589 A1).
5.	Regarding claim 1, Giles et al discloses an integrated circuit (Figs. 1, 2C and 11), comprising: a source region (paragraph 0044); a drain region (paragraph 0044); a silicon (Si)finFET body (Figure 2C, reference 204; paragraph 0021) between the source and drain regions (paragraph 0040) and having a width (paragraph 0022); an epitaxial silicon-germanium (SiGe)cladding layer (Figure 2C, reference 208) formed and over the Si finFET body (Figure 2C, reference 204), wherein the epitaxial cladding layer has a thickness (Figure 2C, reference 208) between 0.25 and 1.33 times (no weight giving, not supported by the specification) the thickness of the Si finFET body (Figure 2C, reference 204), and a gate structure (Figure 2C, reference 220) at least above the Si finFET body (Figure 2C, reference 204), the gate structure including a gate electrode and a gate dielectric (paragraph 0021).
However, Giles et al does not disclose wherein the width is 4nm or less.
Rakshit et al discloses wherein the width is 4nm or less (paragraph 0013).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Giles et al with the teachings of Rakshit et al for the purpose of forming a body width of 4nm or less in order to reduce the amount of compressive stress that is exerted on the channel region of a transistor.
6.	Regarding claim 2, Giles et al discloses wherein the width is at most 2 times the thickness (paragraph 0022).
7.	Regarding claim 3, Giles et al in view of Rakshit et al discloses wherein the width is 4 nm or less, and the thickness is 2 nm or less (paragraph 0013, Rakshit et al, a prima facie case of obviousness as stated above).
8.	Regarding claim 4, Giles et al discloses wherein the SI finFET body is a body of silicon (Figure 2C, reference 204) and the epitaxial SiGe cladding layer is a layer of germanium (Figure 2C, reference 208).
9.	Regarding claim 5, Giles et al discloses wherein the SI finFET body includes tensile strain (paragraph 0019).
10.	Regarding claim 6, Giles et al discloses wherein the body is part of a fin (Figure 2C, reference 204).	
11.	Regarding claim 7, Giles et al discloses wherein the Si finFET body includes a nanowire or nanoribbon (paragraph 0048).
12.	Regarding claim 8, Giles et al discloses wherein the Si finFET body is a body of silicon that is part of a fin, and wherein the fin is configured with a <110> orientation (Figure 2C, reference 204).
13.	Regarding claim 9, Giles et al discloses wherein at least one of the source and drain regions comprise N+ doped semiconductor material (paragraph 0044).
14.	Regarding claim 10, Giles et al discloses wherein the epitaxial SiGe cladding layer comprises silicon and germanium, with the germanium concentration between 10 atomic% to 90 atomic% germanium (Figure 2, reference 208).
15.	Regarding claim 11, Giles et al discloses wherein the epitaxial SiGe cladding layer (Figure 2C, reference 208) is over at least part of two opposing sidewalls and at least part of top portion of the body (Figure 2C, reference 204).
16.	Regarding claim 12, Giles et al discloses a computing system comprising the integrated circuit of claim 1 (Figure 12).
17.	Regarding claim 13, Giles et al discloses an integrated circuit (Figure 2C), comprising: a silicon (Si) finFET body (Figure 2C, reference 204); a gate structure (Figure 2C, reference 220) adjacent to at least top and side walls of a portion of the Si finFET body (Figure 2C, reference 204), the gate structure (Figure 2C, reference 220) including a gate electrode and a gate dielectric (paragraph 0021); an epitaxial silicon-germanium cladding layer (Figure 2C, reference 208 between the Si finFET body (Figure 2C, reference 204) and the gate dielectric (paragraph 0021), the epitaxial SiGe cladding layer having a thickness (Figure 2C, reference 208) between 0.25 and 1.33 times (no weight giving, not supported by the specification) the thickness of the Si finFET body (Figure 2C, reference 204),and a source region and a drain region (paragraph 0044) located on either side of the Si finFET body (Figure 2C, reference 204). 
However, Giles et al does not disclose wherein the width is 4nm or less.
Rakshit et al discloses wherein the width is 4nm or less (paragraph 0013).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Giles et al with the teachings of Rakshit et al for the purpose of forming a body width of 4nm or less in order to reduce the amount of compressive stress that is exerted on the channel region of a transistor.
18.	Regarding claim 14, Giles et al discloses wherein the ratio of the width to the thickness is at least 2, and/or wherein a sum of the width and the thickness is at least 6 nm (paragraph 0022).
19.	Regarding claim 15, Giles et al discloses wherein the ratio of the width to the thickness is at least 0.75 (paragraph 0022).
Response to Arguments
20.	Applicant's arguments filed 4/20/22 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not disclose the amended claim language “wherein the epitaxial SiGe cladding layer has a thickness between 0.25 and 1.33 times the thickness of the Si finFET body” as described in claims 1 and 13.  There is no support for this in the specification.  No weight has been given to that specific limitation of the thickness of the SiGe cladding layer. The prior art of record discloses the above rejected claimed subject matter.
Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
July 13, 2022